depawtment of the ireaswty trtetnal levenue seduce weshiagston d c- 0a2u oct uniform issue list legend taxpayer a ira x plan y amount a amount b amount d medical doctor c county employer s dear and as supplemented in responsé to your request dated in which you request a waiver of the this is by a letter dated day rollover requirement contained in sec_408 and sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution of amount a from ira x and amount b from plan y totaling amount d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the effects of grief over a close friend’s death taxpayer a asserts that amount d was not used for any other purpose which included a notice that percent mandatory federal the documentation submitted shows that taxpayer a retired from county and employer s and withdrew amount b from plan y on amount a from ira x on date totaling amount d taxpayer a signed a distribution request concerning amount b from plan yon withholding would apply unless taxpayer a elected a direct transfer to an ira and which acknowledged that he had received and reviewed the special tax notice regarding plan payments after receiving news of a close friend’s death on function because of his grief over his friend’s death and he failed to roll over amount d within the 60-day period taxpayer a provided documentation from taxpayer a presented dizziness medical doctor c that on lightheadedness nausea memory lapses and was having trouble sleeping medical doctor c wrote that taxpayer a began these symptoms two weeks prior taxpayer a was prescribed certain medication for the to condition taxpayer a became aware that amount d could have been rolled over into an ira rollover account during a conversation at a friend’s party on taxpayer a asserts he was unable to but taxpayer a did not attempt to rollover amount d subsequently _in _ taxpayer a wrote to the service for assistance on based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code and amount b contained in sec_402 of the internal_revenue_code the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such rage individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable _ control of the individual subject_to such requirement only distributions that are eligible for the waiver under section occurred after date d of the code with respect to the distribution of amount b sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to an employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid page4 code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code in relevant part that if any portion of sec_457 of the code provides the balance_to_the_credit of an employee in such plan is paid to him in an eligible_rollover_distribution within the meaning of sec_402 the employee transfers any portion of the property he receives in such distribution to an individual_retirement_plan or to an eligible_retirement_plan described in sec_402 of the code then such distribution to the extent so transferred will not be includible in the gross_income of the employee in the taxable_year that the distribution is paid sec_457 provides that rules similar to rules of paragraphs through of sec_402 shall apply for purposes of sec_457a revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a indicates that taxpayer a signed a distribution request concerning amount b from plan y on date which included a notice that percent mandatory federal withholding would apply unless taxpayer a elected a direct transfer to an ira and that included a standard notice about seeking tax_advice concerning the distribution from plan y approximately days later taxpayer a’s close friend died unexpectedly however prior to the death of his friend taxpayer a took no steps to implement a rollover taxpayer a asserts his failure to accomplish a timely rollover was caused by medical problems he was having because of his grief over a friend’s death taxpayer a has provided documentation from medical doctor c regarding his treatment the medical documentation indicates that patient was anxious and withdrawn but oriented in time place and person oe page-5- we do not believe that taxpayer a has presented sufficient documentation to conclude that any of the factors outlined in revproc_2003_16 affected his ability to timely roll over amount a thus the service will not grant any extension to the 60-day rollover period of code sec_408 nor sec_457 in this case no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if vou wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours if pe aye of geert ‘ ne ain i frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
